Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 15/577625 
    
        
            
                                
            
        
    

Parent Data15577625, filed 11/28/2017 is a national stage entry of PCT/EP2016/061818, International Filing Date: 05/25/2016claims foreign priority to 15169617.6, filed 05/28/2015



Claims 29-31 and 46, 48 and 49 are pending.
Amendments filed on 11/30/2021 were entered. 
No claim was allowed.




\




Elected Species from STN Search: Known as BAY 123


    PNG
    media_image1.png
    284
    286
    media_image1.png
    Greyscale


IT   1564268-08-1, BAY 123

     RL: PAC (Pharmacological activity); THU (Therapeutic use); BIOL
     (Biological study); USES (Uses)
        (BAY 123; method for stratification of melanoma patients by detn of oxygen consumption and levels of PPARGC1A, PPARGC1B and MITF for detn. of response to BET inhibitors)
RN   1564268-08-1 HCAPLUS
CN   3H-2, 3-Benzodiazepine-3-carboxamide, 4,5-dihydro-7,8-dimethoxy-N,4-dimethyl-1-[4-(4-methyl-1-piperazinyl)phenyl]-, (4S)-  (CA INDEX NAME).

Information Disclosure Statement

No IDS was filed in this application.

The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98 . An information disclosure statement (IDS) describes all prior art or related technology claimed in a patent application. It places the burden of disclosure on the inventor or applicant. 37 CFR 1.56 defines the duty to disclose information to the Office.




References cited in Specification



Stratification of body fluid or tumor tissue of a patient in vitro.

Substitute Specification


    PNG
    media_image2.png
    156
    615
    media_image2.png
    Greyscale

A clean copy of the amended specification and marked copy should be provided.  
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a). 
The Specification filed on 03/08/2021 contains 269 pages.
The Specification filed on 11/30/2021 contains 210 pages.  Both appears to be marked copies. 
35 U.S.C. 103 (a) Rejection
Applicants arguments in regards to rejection of claims 29-31 and 45, 46, 48 and 49 under 35 U.S.C. 103 (a) as being unpatentable over Siegel et al. (US Patent 9,890,147, also published as 20150203483) were found persuasive.  Since claims were amended, obviousness rejection was updated and Vazquez F, et al which teaches PGC1α expression defines a subset of human melanoma tumors with increased mitochondrial capacity and resistance to oxidative stress. It teaches PPARGC1A PPARG coactivator 1 alpha (Also known as LEM6; PGC1; PGC1A; PGC-1v; PPARGC1; PGC-1alpha; PGC-1(alpha). 

    PNG
    media_image3.png
    168
    222
    media_image3.png
    Greyscale
 

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 29-31 and 46, 48 and 49 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Siegel et al. (US Patent 9,890,147, also published as 20150203483) and Vazquez et al. (PGC1α expression defines a subset of human melanoma tumors with increased mitochondrial capacity and resistance to oxidative stress. (892 reference dated 09/18/2021). These   references teaches the compound BAY 123 and similar compounds for treatment of melanoma which embraces Applicants claimed invention.  See the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 29-31, and 46, 48 and 49, Spiegel US ‘147 teaches BET protein-inhibitory for treatment of hyperproliferation disorders (Abstract).  It teaches prophylaxis and therapy of tumor disorders including melanoma. (Lines 1-2, col.5). It teaches treatment of specific melanoma cell line test (Table 1, col. 432).
In regards to claim 29, it teaches treatment of malignant melanomas and other skin tumors. (Lines 33-43, col. 108 and lines 57-59, col. 111). Compounds of claim 1 and 17 of US ‘147 teaches the compounds and claim 17 of the reference teaches method of treating melanoma by the compounds of formula (I).
Elected species is taught by the Siegel et al. for treatment of melanoma, by Benzothiazine compound BAY 123 and its isomers are shown with structures. BAY 123 is shown earlier in this office action.

In regards to sample of body fluid or tumor tissue to a patient as in instant claim 29, all the treatment involves tissues, cell  and blood where gene, BRD4 and others involve cells, tissues, blood, body fluid and others.  All the treatments involves blood, cells, cell cycle and tissues.  Siegel teaches that BET proteins play an important role in cell growth and in the cell cycle. BRD4 is important for the post-mitotic reactivation of gene transcription. (Lines 38-57, col. 1).
The reduction of BRD4 expression leads to selective arrest of the cell cycle and to apoptosis. Spiegel teaches BRD4-inhibition by BAY 123 and other benzodiazepine compounds of formula (I).  It teaches that human BET family (bromodomain and extra C-terminal domain family) has four members (BRD2, BRD3, BRD4 and BRDT), which contain two related bromodomain and one extraterminal domain. [0002]. The knock-down of BRD4 or the inhibition of the interaction with acetylated histones in various cell lines leads to G1 arrest and to cell death by apoptosis. [0004].
Siegel et al. teaches the invention relates to BET protein-inhibitory, in particular BRD4-inhibition by substituted phenyl-2, 3-benzodiazepines, to pharmaceutical compositions comprising the compounds according to the invention and to their prophylactic and therapeutic use for hyperproliferative disorders, in particular for tumour disorders.  The human BET family (bromodomain and extra C-terminal domain family) has four members (BRD2, BRD3, BRD4 and BRDT), which contain two related bromodomain and one extraterminal domain. The extraterminal domain of BRD2, BRD3 and BRD4 interacts with several proteins having a role in chromatin modulation and regulation of gene expression (Abstract and lines 12-37, col. 1). ).
Siegel et al. teaches method for the treatment of melanoma or multiple myeloma responsive to inhibition of BRD4 comprising administering to a human or mammal in need 
Siegel et al. teaches BET protein-inhibitory, in particular BRD4-inhibitory substituted phenyl-2, 3-benzodiazepines compounds for treatment of melanoma.  The human BET family (bromodomain and extra C-terminal domain family) has four members (BRD2, BRD3, BRD4 and BRDT), which contain two related bromodomain and one extraterminal domain. (Summary). 
BET proteins are in addition involved in inflammatory processes. BRD2-hypomorphic mice display reduced inflammation in fat tissue.  It has also been shown that BRD4 regulates a number of genes that are involved in inflammation. In LPS-stimulated macrophages, a BRD4-inhibitor prevents the expression of inflammatory genes, for example IL-1 or IL-6). (Lines 47-57, col. 2).
The results are disclosed in tables 2-3, where BRD4 (BD1) binding assays are disclosed. (Cols. 432-441) .Col. 414, last compound, Example 258 (Col. 427) and example 259 (Col. 259).  In regards to salts, Spiegel teaches various type of salts (Lines 39-67, col. 103, con to col. 104).

    PNG
    media_image4.png
    275
    495
    media_image4.png
    Greyscale


Claim 17 of the Siegel et al. (US Patent ‘147) is drawn to a method for the treatment prostate carcinoma, breast carcinoma, melanoma or multiple myeloma responsive to inhibition of BRD4 comprising administering to a human or mammal in need thereof an effective amount of a compound according to claim 1, or an enantiomer, diastereomers, racemate, tautomer or physiologically acceptable salt thereof. 


RN   1564269-87-9 HCAPLUS
CN   Ethanone, 1-[4, 5-dihydro-7,8-dimethoxy-4-methyl-1-[4-(4-methyl-1-
     piperazinyl) phenyl]-3H-2,3-benzodiazepin-3-yl]-  (CA INDEX NAME)

    PNG
    media_image5.png
    394
    306
    media_image5.png
    Greyscale


Page 674-Absolute chemistry—
RN   1564268-08-1 HCAPLUS
CN   3H-2,3-Benzodiazepine-3-carboxamide,
     4,5-dihydro-7,8-dimethoxy-N,4-dimethyl-1-[4-(4-methyl-1-
     Piperazinyl)phenyl]-, (4S)-  (CA INDEX NAME)

    PNG
    media_image6.png
    428
    349
    media_image6.png
    Greyscale

Page 636-637-Ans-35 of 52 HCAPLUS-

    PNG
    media_image7.png
    394
    339
    media_image7.png
    Greyscale

RN   1564269-36-8  


    PNG
    media_image7.png
    394
    339
    media_image7.png
    Greyscale

RN   1564269-36-8  HCAPLUS
CN   3H-2,3-Benzodiazepine-3-carboxamide,
     4-ethyl-4,5-dihydro-7,8-dimethoxy-N-methyl-1-[4-(1-piperazinyl)phenyl]-
     (CA INDEX NAME)

    PNG
    media_image8.png
    375
    339
    media_image8.png
    Greyscale

RN   1564269-34-6  HCAPLUS
CN   3H-2,3-Benzodiazepine-3-carboxamide,
     4-ethyl-4,5-dihydro-7,8-dimethoxy-N-methyl-1-[4-(4-methyl-1-


    PNG
    media_image9.png
    316
    271
    media_image9.png
    Greyscale


RN   1564269-37-9 HCAPLUS
CN   3H-2,3-Benzodiazepine-3-carboxamide,
     4-ethyl-4,5-dihydro-7,8-dimethoxy-N-methyl-1-[4-(1-piperazinyl)phenyl]-,
     (4S)-  (CA INDEX NAME).  
The search was not extended to other species.  
All claims are dependent on claim 29, all are rejected. 

Spiegel teaches that substituent A in formula (I) as in claim 1 represents a phenyl, monocyclic heteroaryl ring which has 5 or 6 ring atoms or represents a phenyl ring.   Therefore, A representing pyridine as in instant claim 29 is also taught by Spiegel.  
In regards to claim 46, the compound is taught by Siegel et al.
 
Ascertaining the differences between the prior art and the claims at issue.

In regards to claims 29-31, Siegel et al. does not explicitly teach determination of the OCR and levels of PPARGC1A, PPARGC1B and MITF RNA, derived cDNA, or corresponding protein as in claims 29-31

In regards to determination of the expression level of stratification markers as in claim 29 section i),  Vazquez et al. teaches Cancer cells reprogram their metabolism using different strategies to meet energy and anabolic demands to maintain growth and survival. Understanding the molecular and genetic determinants of these metabolic programs is critical to successfully exploit them for therapy.  It teaches that the oncogenic melanocyte lineage-specification transcription factor MITF drives PGC1α (PPARGC1A) overexpression in a subset of human melanomas and derived cell lines. Functionally, PGC1α positive melanoma cells exhibit increased mitochondrial energy metabolism and reactive oxygen species (ROS) detoxification capacities that enable survival under oxidative stress conditions. Conversely, PGC1α negative melanoma cells are more glycolytic and sensitive to ROS-inducing drugs. These results demonstrate that differences in PGC1α levels in melanoma tumors have a profound impact in their metabolism, biology, and drug sensitivity. (Summary). 
See figures 1-8. All figures not shown here from Vazquez et al. 
 PGC1α Drives the Expression of a Mitochondrial Respiration Program in a Subset of Human Melanoma Tumors and Derived Cell Lines (fig 1).
ITF Expression in Human Melanoma Cells Drives High Levels of PGC1α Gene Expression.
MITF is Necessary to Maintain High Levels of PGC1α Gene Expression in Melanoma Cells (Fig 2).
PGC1α Positive Melanoma Cells are Dependent on PGC1α for Survival and Tumor Progression 

PGC1α Defines the Metabolic and Energetic Program of Human Melanoma Cells (Fig 3).
Figure 1. PGC1α Drives the Expression of…
 
    PNG
    media_image10.png
    136
    100
    media_image10.png
    Greyscale

Figure 2. MITF is Necessary to maintain…

    PNG
    media_image11.png
    98
    100
    media_image11.png
    Greyscale

Figure 3. PGC1α Defines the Metabolic and…


Figure 7-PGC1α Expression Decreases Apoptotic Sensitivity to ROS-Inducing Drugs in Human Melanoma Cells
Figure 7. PGC1α Expression Decreases Apoptotic Sensitivity…
 
    PNG
    media_image12.png
    73
    100
    media_image12.png
    Greyscale
 

In regards to PPARGC1A, named hereafter PGC1α, is part of a small family of transcriptional coactivators, including PGC1β and PRC that promote mitochondrial biogenesis and respiration.  PGC1α is the best studied, particularly in brown fat, skeletal and cardiac muscle, liver and fat tissues where it is a key regulator of mitochondrial mass, thermogenic programs and adaptation to fasting conditions.  PGC1α can also potently reduce generation of mitochondrial-driven ROS). PGC1α is typically expressed at low levels under normal conditions fasting increases PGC1α to induce fatty acid oxidation, hepatic glucose production and ketogenesis (Rhee et al., 2003). In many of these cell types, the cAMP pathway plays a central role through the activation of a CREB response element at the PGC1α promoter). Other signals contribute to increases in PGC1α gene expression such as calcium signaling and MEF2 transcriptional activity in skeletal muscle. It is unknown, however, whether and how oncogenic signals impact PGC1α expression and what are the metabolic and growth consequences this might cause to the tumor phenotype. (2nd para on page 2).
Vazquez et al teaches that subset of Human Melanoma Tumors Expresses High Levels of PGC1α and Mitochondrial Genes of Oxidative Metabolism. 
It teaches that PGC1α could be aberrantly activated in some tumors and thereby conferring them an adaptive advantage. Since PGC1α is strongly regulated at the mRNA level, gene expression databases were applied. . It teaches that a subset of melanoma tumors and melanoma derived cell lines expressed very high relative levels of PGC1α mRNA. Figures 1A and S1A show the relative PGC1α mRNA levels from 56 melanoma tumors (GSE7553)) and short-term melanoma cultures.  To assess if the high PGC1α levels in these melanoma tumors were associated with its known metabolic gene expression program, (Results)
The reference teaches that as shown in Figure 8A there was a significant reduction in tumor size in PGC1α depleted cells, suggesting that PGC1α is important for tumor progression. In melanomas, expression levels of PGC1α metabolically define two types of tumors with different bioenergetics and ROS detoxification capacities, thereby affecting the ability to survive under oxidative stress. Similar to MITF, PGC1α effects on melanoma genesis may be context dependent. PGC1α controls MITF gene expression contributing to the maintenance of survival in melanomas. Interestingly, PPARγ, a transcription factor known to bind PGC1α.  
Vazquez et al. provide the basis for some potential anti-cancer therapeutic strategies targeting cellular metabolism. PGC1α positive cells depend on PGC1α for survival, suggesting that PGC1α itself or one of its target genes could be a therapeutic target. In this regard, although (Discussion).

Vazquez et al. teaches that melanoma tumors present heterogeneous metabolic and energetic states defined by levels of PGC1α expression. These studies illustrate how reprogramming metabolism and energy in tumor cells is genetic and context dependent and how this information might be used to develop cancer therapy targeting regulatory metabolic networks.  (Summary, last 4 lines of the reference)

Vazquez et al. teaches that tumor cells reprogram a variety of central metabolic and bioenergetics pathways to maintain exacerbated growth and survival rates. The identification of the genetic factors responsible for specific metabolic programs is key to exploit this reprogramming for cancer therapy. Vazquez et al. teaches that in melanomas, overexpression of the transcriptional coactivator PGC1α, a key regulator of mitochondrial respiration, metabolically define melanoma tumors with high bioenergetics and ROS detoxification capacities. These metabolic capacities allow PGC1α positive melanomas higher rates of survival under oxidative stress compared to PGC1α negative melanomas. 
Since the references cited teach treatment of melanoma, treatment of Lentigo melanoma is considered obvious to one skilled in the art at the time the invention was filed.   
In regards to claims 48 and 49, Vazquez et al. teaches administration and methods applied in blood, tissues and genes would have been obvious to one skilled in the  art at the time the invention was filed.  (2nd para on page 2). See the entire documents.

Resolving the level of ordinary skill in the pertinent art.

It would have been obvious to one skilled in the art at the time the invention was filed to with reasonable expectation of success to apply the teachings of Spiegel et al. which teaches BAY 123 (Elected species) for treating melanoma and other skin tumors by the same compound as cited above.  One skilled in the art at the time the invention was filed would apply the 
Thus, when the prior art teaches administration of BAY 123 and its related compound as instantly claimed.  
It would have been prima facie obvious to a person skilled in the art prior to the instant invention to be motivated to treat a patient suffering with melanoma by administering BAY 123 (elected species) and similar compounds  as taught by the prior art by determining the expression level of the stratification markers PPARGCIA or MITF by measurement of the respective expression levels in a sample of body fluid or tumor tissue of said patient, and comparing the expression level with that of normal human melanocytes,

It would have been prima facie obvious to a person skilled in the art prior to the instant invention be motivated to expression level of the stratification of melanoma patients by determining levels of  PPARGC1A, PPARGC1B and MITF RNA or protein. BET inhibitor for the treatment of melanoma in a patient by stratifying a sample of body fluid or tumor tissue in vitro and determining whether a patient suffering from melanoma will respond to treatment with a BET inhibitor.  Therefore, claimed method for treating melanoma comprising administering a
Bromodomain and extraterminal domain (BET) inhibitor to a patient in need thereof, wherein a sample of body fluid or tumor tissue of said patient has been stratified in vitro and it has been determined whether said patient suffering from melanoma will respond to
treatment with the BET inhibitor, by determining the expression level of the stratification markers PPARGCIA or MITF by measurement of the respective mRNA or derived cDNA expression levels in a sample of body fluid or tumor tissue of said patient, and comparing the
expression level with that of normal human melanocytes, and/or 11) determining the protein level of the stratification markers PPARGCIA or MITF in a melanoma patient in a sample of body fluid or tumor tissue of said patient is considered obvious to one of ordinary skill in the art at the time the invention was made.

In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-31 and  46, 48 and -49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of  Siegel et al. (U.S. Patent No. 9,890,147) as cited above) in view Francisca Vazquez et al   (as cited above). 
US 147 teachings are not repeated and applied as cited above.  

    PNG
    media_image3.png
    168
    222
    media_image3.png
    Greyscale

The results are disclosed in tables 2-3, where BRD4 (BD1) binding assays are disclosed. (Cols. 432-441) .Col. 414, last compound, Example 258 (Col. 427) and example 259 (Col. 259).  Spiegel teaches various type of salts (Lines 39-67, col. 103, con to col. 104).

    PNG
    media_image4.png
    275
    495
    media_image4.png
    Greyscale


In regards to claims 29-31, 46, 48 and 49, Siegel et al. does not explicitly teach determination of the OCR and levels of PPARGC1A, PPARGC1B and MITF RNA, derived cDNA, or corresponding protein as in instant claims.
In regards to determination of the expression level of stratification markers as in claim 29 section i), Vazquez et al. teaches Cancer cells reprogram their metabolism using different strategies to meet energy and anabolic demands to maintain growth and survival. Understanding the molecular and genetic determinants of these metabolic programs is critical to successfully exploit them for therapy.  It teaches that the oncogenic melanocyte lineage-specification transcription factor MITF drives PGC1α (PPARGC1A) overexpression in a subset of human melanomas and derived cell lines. Functionally, PGC1α positive melanoma cells exhibit increased mitochondrial energy metabolism and reactive oxygen species (ROS) detoxification capacities that enable survival under oxidative stress conditions. Conversely, PGC1α negative melanoma cells are more glycolytic and sensitive to ROS-inducing drugs. These results demonstrate that differences in PGC1α levels in melanoma tumors have a profound impact in their metabolism, biology, and drug sensitivity. (Summary). 
See figures 1-8. All figures not shown here from Vazquez et al. 
Claim 17 of the published patent: A method for treatment of a leukemia, prostate carcinoma, breast carcinoma, melanoma or multiple myeloma responsive to inhibition of BRD4 comprising administering to a human or mammal in need thereof an effective amount of a 
Vazquez et al. teaches that PGC1α expression defines a subset of human melanoma tumors with increased mitochondrial capacity and resistance to oxidative stress.  It teaches that t the oncogenic melanocyte lineage-specification transcription factor MITF drives PGC1α (PPARGC1A) overexpression in a subset of human melanomas and derived cell lines. Functionally, PGC1α positive melanoma cells exhibit increased mitochondrial energy metabolism and reactive oxygen species (ROS) detoxification capacities that enable survival under oxidative stress conditions. Conversely, PGC1α negative melanoma cells are more glycolytic and sensitive to ROS-inducing drugs. These results demonstrate that differences in PGC1α levels in melanoma tumors have a profound impact in their metabolism, biology, and drug sensitivity.
Invention as claimed is considered obvious over the issued patent as cited above.  Details are explained in obviousness rejection so not repeated.
A terminal disclaimer will overcome the rejection.
Response to Remarks
Applicants response filed on 11/30/2021 is acknowledged.  Amendments in claims were entered Applicant arguments were fully considered.  Applicants arguments were found persuasive and claims were amended therefore, written description rejection was withdrawn  Claim 29-31, 46, 48 and 49. 
It is suggested that Applicants make a formula of subgenus of the elected species which can be searched.  Each compound as presented in claim 45 depending on claim 29 contains about more than 400 individual compounds which cannot be individually searched.  For through examination, each group of compound will require a separate search. It will be a burden on the Examiner to Search the methods by treating with all Markush groups.   

Election of Invention


Election of species
 In regards to election of species Applicants elected compound of claim 23 for the treatment of Lentigo melanoma without traverse. Restriction was made final.  Election was without traverse.  Applicants further elected compound and directed that it can be found in specification page on 171. ((4.S')-7, 8-dimcthoxy-/V, 4-dimcthyl-1 - [4-(4-methylpiperazin-1 -yl)phenyl] -4,5 -dihydro-3//-2,3-benzodiazepine-3 -carboxamide). 
Elected species is taught by the Siegel et al. for treatment of melanoma, by Benzothiazine compound BAY 123 and its isomers are shown with structures. BAY 123. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SABIHA N QAZI/Primary Examiner, Art Unit 1628